DETAILED ACTION
Status of the Application
	In response filed on May 19, 2022, the Applicant amended claim(s) 1-4, 6, 18, 20, 22, and 23; added claim 25; and cancelled claim 24. Claims 7-17, 19, and 21 were withdrawn from consideration.  Claims 1, 18, and 20 are further amended, and claims 7-17, 19, and 21 cancelled, as a result of the Examiner’s Amendment included herein (as authorized by John Rabena, registration number 38,584, on May 31, 2022). Claims  1-4, 6, 18, 20, 22, 23, and 25 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claim 24 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejection of claim 24 under 35 U.S.C. 112 (b) (for the reasons previously of record) has been withdrawn.	

	With respect to the rejection of claims 1-4, 6, 18, 20, 22, 23, and 25 under 35 U.S.C. 103, Applicant has appropriately amended the claims. The rejection of claim 1-4, 6, 18, 20, 22, 23, and 25 under 35 U.S.C. 103 have been withdrawn.	


Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-4, 6, 18, 20, 22, 23, and 25 under 35 U.S.C. 101 have been considered, but are moot in view of the Examiner’s Amendment below. The claims now recite one or more additional elements which serve to integrate the abstract idea into a practical application of that idea. Specifically, the claims recite “code configured to cause the at least one processor to provide an add-on for execution on web browsers installed on user terminals and configured to collect operation behavior information taken through a terminal upon which it is executed; code configured to cause the at least one processor to receive operation behavior information sent from user terminals and via execution of the add-on executing on the user terminals and to store the received operation behavior information in storage…behavior history acquisition code configured to cause the at least one processor to acquire from the storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information” which integrates the idea into a practical application of the idea.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with John Rabena (registration number 38,584) on May 31, 2022. The application has been amended as follows: 

1. (Currently Amended) A behavioral analysis and content distribution device comprising: 
at least one memory having computer program code stored thereon; and 
at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising: 
code configured to cause the at least one processor to provide an add-on for execution on web browsers installed on user terminals and configured to collect operation behavior information taken through a terminal upon which it is executed;
code configured to cause the at least one processor to receive operation behavior information sent from user terminals and via execution of the add-on executing on the user terminals and to store the received operation behavior information in storage;
designated location information acquisition code configured to cause the at least one processor to acquire designated location information regarding a location of a place that has been designated in advance; 
behavior history acquisition code configured to cause the at least one processor to acquire from [[a]] the storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information; 
output code configured to cause the at least one processor to identify identification information associated with terminal location information, which has been identified as being substantially the same as the designated location information, and output tendency information indicating at least one operation behavior that tends to be taken by at least one user having the identified identification information and taken before a time when a terminal of the at least one user is located at a location indicated by the terminal location information, which has been identified as being substantially the same as the designated location information, for distribution of information regarding the designated place, wherein the at least one operation behavior comprises viewing a web page and the tendency information indicates what web page the at least one user tends to view;
storage code configured to cause the at least one processor to store, in a content information storage, the tendency information in association with content information related to the designated place; 
second behavior information acquisition code configured to cause the at least one processor to receive, as second operation information indicating at least one operation behavior comprising viewing a particular web page taken through at least one terminal operation by a second user on a second terminal, a first request for the particular web page including a plurality of display spaces from the second terminal; and 
distribution code configured to cause the at least one processor to output, on the particular web page displayed on the second terminal, the content information related to the designated place to the second terminal, based on a determination that thecontent information storage in association with the content information related to the designated place, 
wherein the content information storage stores, for each of a plurality of places that have been designated in advance, the designated location information regarding a location of a respective place, the tendency information indicating the at least one operation behavior that tend to be taken before a time when a terminal of the at least one user is at a location indicated by the terminal location information identified as being substantially the same as the designated location information on the respective place, and [[the]] content information related to an event that is held at an event time at the respective place, 3

wherein the computer program code further comprises: 
elapsed time acquisition code configured to cause the at least one processor to: 
in response to a determination that the received first request as the second  operation information corresponds to the tendency information for two or more places among the plurality of places, identify for each of the two or more places, a plurality of third users who have been to a respective place after taking the at least one operation behavior indicated by the tendency information based on histories of the terminal location information and the histories of the operation information stored in the storage, and 
acquire, for each of the two or more places, an elapsed time from when the at least one operation behavior indicated by the tendency information is taken to when each of the plurality of identified third users goes to a respective place, 
elapsed time identification code configured to cause the at least one processor to identify, for each of the two or more places, the elapsed time acquired for either a largest number of users or a higher rate of a number of users than a predetermined rate among the plurality of third users, and 
priority determination code configured to cause the at least one processor to determine, for each of the two or more respective places, a priority based on whether a difference between a time when the first request as the second operation information is received and the event time of the event to be held at the respective place corresponds to the elapsed time identified for the respective place, 
wherein the distribution code is configured to cause the at least one processor to arrange the content information for the two or more places in order of determined priorities and output the arranged content information in the plurality of display spaces of the particular web page, and 
wherein, in response to receiving a second request for the particular web page as the second operation information from the second terminal after outputting the content information for the two or more places, the distribution code is further configured to cause the at least one processor to rearrange the content information for the two or more places in the plurality of display spaces of the particular web page according to a change of the priority caused by a change of the difference between the request receiving time and the event time of the event.

7-17. (Cancelled)

18. (Currently Amended) A behavioral analysis and content distribution method performed by at least one computer, the method comprising: 
providing an add-on for execution on web browsers installed on user terminals and configured to collect operation behavior information taken through a terminal upon which it is executed;
receiving operation behavior information sent from user terminals and via execution of the add-on executing on the user terminals;
storing the received operation behavior information in storage;
acquiring designated location information regarding a location of a place that has been designated in advance; 
acquiring from [[a]] the storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information; 
identifying identification information associated with terminal location information, which has been identified as being substantially the same as the designated location information, and output tendency information indicating at least one operation behavior that tends to be taken by at least one user having the identified identification information and taken before a time when a terminal of the at least one user is located at a location indicated by the terminal location information, which has been identified as being substantially the same as the designated location information, for distribution of information regarding the designated place, wherein the at least one operation behavior comprises viewing a web page and the tendency information indicates what web page the at least one user tends to view;
storing, in a content information storage, the tendency information in association with content information related to the designated place; 
receiving, as second operation information indicating at least one operation behavior comprising viewing a particular web page taken through at least one terminal operation by a second user on a second terminal, a first request for the particular web page including a plurality of display spaces from the second terminal; and 
outputting, on the particular web page displayed on the second terminal, the content information related to the designated place to the second terminal, based on a determination that the
wherein the content information storage stores, for each of a plurality of places that have been designated in advance, the designated location information regarding a location of a respective place, the tendency information indicating the at least one operation behavior that tend to be taken before a time when a terminal of the at least one user is at a location indicated by the terminal location information identified as being substantially the same as the designated location information on the respective place, and [[the]] content information related to an event that is held at an event time at the respective place, 3

in response to a determination that the received first request as the second  operation information corresponds to the tendency information for two or more places among the plurality of places, identify for each of the two or more places, a plurality of third users who have been to a respective place after taking the at least one operation behavior indicated by the tendency information based on histories of the terminal location information and the histories of the operation information stored in the storage,
acquiring, for each of the two or more places, an elapsed time from when the at least one operation behavior indicated by the tendency information is taken to when each of the plurality of identified third users goes to a respective place, 
identifying, for each of the two or more places, the elapsed time acquired for either a largest number of users or a higher rate of a number of users than a predetermined rate among the plurality of third users, and 
determining, for each of the two or more respective places, a priority based on whether a difference between a time when the first request as the second operation information is received and the event time of the event to be held at the respective place corresponds to the elapsed time identified for the respective place, 
arranging the content information for the two or more places in order of determined priorities and output the arranged content information in the plurality of display spaces of the particular web page, and 
in response to receiving a second request for the particular web page as the second operation information from the second terminal after outputting the content information for the two or more places, rearranging the content information for the two or more places in the plurality of display spaces of the particular web page according to a change of the priority caused by a change of the difference between the request receiving time and the event time of the event.

19. (Cancelled)

20. (Currently Amended) A non-transitory computer readable medium storing thereon a computer program, the computer program, when executed by at least one processor, causing the at least one processor to: 
provide an add-on for execution on web browsers installed on user terminals and configured to collect operation behavior information taken through a terminal upon which it is executed;
receive operation behavior information sent from user terminals and via execution of the add-on executing on the user terminals;
store the received operation behavior information in storage;
acquire designated location information regarding a location of a place that has been designated in advance; 
acquire from [[a]] the storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information; 
identify identification information associated with terminal location information, which has been identified as being substantially the same as the designated location information, and output tendency information indicating at least one operation behavior that tends to be taken by at least one user having the identified identification information and taken before a time when a terminal of the at least one user is located at a location indicated by the terminal location information, which has been identified as being substantially the same as the designated location information, for distribution of information regarding the designated place, wherein the at least one operation behavior comprises viewing a web page and the tendency information indicates what web page the at least one user tends to view;
store, in a content information storage, the tendency information in association with content information related to the designated place; 
receive, as second operation information indicating at least one operation behavior comprising viewing a particular web page taken through at least one terminal operation by a second user on a second terminal, a first request for the particular web page including a plurality of display spaces from the second terminal; and 
output, on the particular web page displayed on the second terminal, the content information related to the designated place to the second terminal, based on a determination that the
wherein the content information storage stores, for each of a plurality of places that have been designated in advance, the designated location information regarding a location of a respective place, the tendency information indicating the at least one operation behavior that tend to be taken before a time when a terminal of the at least one user is at a location indicated by the terminal location information identified as being substantially the same as the designated location information on the respective place, and [[the]] content information related to an event that is held at an event time at the respective place, 3


in response to a determination that the received first request as the second  operation information corresponds to the tendency information for two or more places among the plurality of places, identify for each of the two or more places, a plurality of third users who have been to a respective place after taking the at least one operation behavior indicated by the tendency information based on histories of the terminal location information and the histories of the operation information stored in the storage,
acquire, for each of the two or more places, an elapsed time from when the at least one operation behavior indicated by the tendency information is taken to when each of the plurality of identified third users goes to a respective place, 
identify, for each of the two or more places, the elapsed time acquired for either a largest number of users or a higher rate of a number of users than a predetermined rate among the plurality of third users, and 
determine, for each of the two or more respective places, a priority based on whether a difference between a time when the first request as the second operation information is received and the event time of the event to be held at the respective place corresponds to the elapsed time identified for the respective place, 
arrange the content information for the two or more places in order of determined priorities and output the arranged content information in the plurality of display spaces of the particular web page, and 
in response to receiving a second request for the particular web page as the second operation information from the second terminal after outputting the content information for the two or more places, rearrange the content information for the two or more places in the plurality of display spaces of the particular web page according to a change of the priority caused by a change of the difference between the request receiving time and the event time of the event.


21. (Cancelled)


Allowable Subject Matter
Claims 1-4, 6, 18, 20, 22, 23, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Kee et al. (U.S. PG Pub No. 2014/0214535 July 31 2014 - hereinafter "Kee”); Khann et al. (U.S. PG Pub No. 2015/0006712, January 1, 2015 - hereinafter "Khann”); Shim et al. (U.S. PG Pub No. 2016/0048869, February 18, 2016 - hereinafter "Shim”); “Tie Together Offline & Online Engagement with ‘Store Visits’ in Google Analytics” (Anwar, Aniqa; published at https://www.seerinteractive.com/blog/offline-online-store-visits-in-google-analytics/ on March 15, 2019); “Everything you need to know about AdWords’ store visit conversions” (Kim, Larry; published at https://www.searchenginewatch.com/2016/06/20/everything-you-need-to-know-about-adwords-store-visit-conversions/ on June 20, 2016); Richardson et al. (U.S. PG Pub No. 2008/0249832 October 9 2008 - hereinafter "Richardson”); Hsiao et al. (U.S. PG Pub No. 2012/0259854 October 11, 2012 - hereinafter "Hsiao”); and Armon-Kest et al. (U.S. PG Pub No. 2015/0066634 March 5 2015 - hereinafter " Armon-Kest”)

	Kee discloses analyzing and determining tendency information indicating a series of operation behaviors that tend to be taken by at least one user prior to a conversion, and targeting users having taken similar behaviors at similar times relative to an event.
	Khann discloses location-based conversions (i.e., where a “conversion” is determined based on the location of a user terminal being substantially the same as the designated location information).
Shim discloses determination of location based conversions, and further outputting tendency information indicating a tendency of at least one operation behavior taken by at least one user, and further outputting attribute information indicating an attribute of at least one user who has taken the series of operation behaviors indicated by the tendency information, among users having the identification information associated with the terminal location information which has been identified as being substantially the same as the designated location information.
“Tie Together Offline & Online Engagement with ‘Store Visits’ in Google Analytics” teaches tracking location information and behavior information and user identifiers to identify in-store conversions
“Everything you need to know about AdWords’ store visit conversions” teaches tracking location information and behavior information and user identifiers to identify in-store conversions 
Richardson teaches with respect to a display space at a position having a highest display priority, which is a position that is easily viewable by the second user on the web page, select and output content information having a higher priority.
Hsiao discloses wherein the output code is configured to cause the at least one processor to output the tendency information indicating the tendency of the series of operation behaviors   and a tendency of a time interval between operation behaviors in the series of operation behaviors.
Armon-Kest discloses identification of sequences of user interactions/actions which led to conversions in order to target users that have matching behavioral patterns, wherein the interactions include searches performed online.

As per claims 1, 18, and 20, while individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Claims 2-4, 6, 22, 23, and 25 depend upon claim 1 and have all the limitations of claim 1 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621